Motion for reargument of appeal denied. The judgment convicting the defendant of murder in the first degree, with the recommendation for life imprisonment, was unanimously affirmed, without opinion, by this court on December 17, 1963, and leave to appeal to the Court of Appeals was denied on February 3, 1964 by a Judge of the Court of Appeals. If the defendant is entitled at this time to a hearing as to the voluntariness of an alleged confession received in evidence at the trial, his remedy is by coram nobis motion. (See People v. Huntley, 15 N Y 2d 72.) Concur — Breitel, J. P., Rabin, Stevens, Eager and Bastow, JJ.